NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 23, 2020*
                                  Decided July 23, 2020

                                         Before

                           KENNETH F. RIPPLE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2693

LONNIE L. JACKSON                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 17-C-0627

RYAN KUEPPER, et al.,                          Lynn Adelman,
    Defendants-Appellees.                      Judge.

                                       ORDER

        Despite having unlimited clean drinking water in her cell, Lonnie Jackson, a
Wisconsin inmate, drank unclean water from the melted ice in a medical bag intended
only for topical use to treat her sore back. She appeals the entry of summary judgment
against her on claims that prison officials violated the Eighth Amendment by giving her
that ice. See 42 U.S.C. § 1983. Because no jury could reasonably conclude that any
defendant recklessly ignored a serious risk to Jackson’s health, we affirm the judgment.



      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2693                                                                        Page 2

        Jackson was housed at the Oshkosh Correctional Institution in April 2015 in a cell
with a cup and a sink that dispensed drinkable water. She received her prescribed
medications, including an ice bag to treat a lower back injury, from a correctional officer
each day. (Though Oshkosh is an all-male prison, Jackson is a transgender woman, so
we refer to her with feminine pronouns.) As Jackson knew, inmates may not consume
the ice placed in a medical bag. Officers often put salt or pepper in the medical ice bags
to prevent inmates from eating from it. Jackson knew that eating the medical ice could
result in losing her prescription for it. Nonetheless, she saw “no problem” with
drinking the leftover water after the ice melts.

       Officer Ryan Kuepper was responsible for the medical rounds one evening when
Jackson asked for her medical ice. Kuepper had recently transferred from an Arizona
prison, where he says it was “common practice to put soap in the medical ice bags to
prevent inmates from abusing the medical ice privilege by drinking it.” He had never
before given medical ice to an inmate at Oshkosh. He filled Jackson’s medical bag with
ice and “out of habit” put one pump of liquid hand-soap into the bag, shook it, and
gave it to Jackson. He did not tell her that he had put soap in the bag.

       That night, Jackson woke up, and wanted some water. Rather than filling her cup
from the sink, she poured the melted ice from the bag and drank three full cups of it.
Thirty minutes later, she began vomiting and realized that soap was in the water. The
next morning, she went to the prison’s health services unit. After consulting poison-
control experts, the medical staff advised Jackson that the consumed soap needed to
pass through her digestive system and that its passage would have no effect on her
medications nor cause any long-term damage. For the next week, Jackson experienced
various bouts of diarrhea, vomiting, light-headedness, stomach cramping, and nausea.
She never requested follow-up medical treatment.

       As relevant to this appeal, Jackson sued Kuepper and other officials, alleging that
they violated her rights under the Eighth Amendment by deliberately ignoring the
serious medical risk of putting soap in her ice bag. See 42 U.S.C. § 1983. The district
court entered summary judgment for the defendants. It concluded that no reasonable
juror could find that (1) Jackson suffered a serious risk of harm from consuming the
contents of the bag; (2) the defendants knew that she would consume the contents; or
(3) they knew that doing so would severely endanger her.

      On appeal, Jackson contends that summary judgment was improper because the
record suggests that Kuepper deliberately ignored a serious risk to her health. We
No. 19-2693                                                                            Page 3

review the entry of summary judgment de novo, construing the record and drawing all
inferences in Jackson’s favor. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016) (en banc).
To get past summary judgment, Jackson had to present evidence that she suffered a
substantial risk of serious medical harm, and that the defendants knew of, and
deliberately disregarded, that risk. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       We will assume, as Jackson argues, that consuming ice from a bag into which
liquid soap has been placed poses a substantial risk of serious harm; even so, Jackson
must lose. The record does not contain evidence from which a jury could reasonably
find that Kuepper deliberately ignored a risk that Jackson would consume the soapy
ice. Kuepper knew that inmates are forbidden from consuming ice in a medical bag (a
policy that Jackson admits knowing), and he knew that Jackson had in her cell full
access to drinking water. Thus, Kuepper did not have reason to think that Jackson faced
a substantial risk of drinking soapy water from a medical bag. Moreover, even if
Kuepper did suspect that Jackson might consume some ice (the soap, after all, was
intended to deter inmates from ingesting any of it), Jackson would still lose. For no
evidence suggests that Kuepper thought that Jackson would drink enough soapy
ice-water (three cups in Jackson’s case) to become ill. Rather, it was reasonable for
Kuepper to believe that the sudden soapy taste would deter Jackson from ingesting
more than a swallow and that she would instead use her sink for more water.

        Jackson next criticizes the district court’s reliance on three aspects of Kuepper’s
testimony, which Jackson argues were false, but those aspects were immaterial and thus
did not affect the outcome. First, she contends that the district court ignored evidence
that Kuepper changed his story about where he got the soap (the staff bathroom or the
staff breakroom). Second, she points to a fact dispute about whether Arizona’s
Department of Corrections had a policy, as Kuepper testified, of putting soap in the ice;
she offers on appeal a statement from the Department that it had no such policy. Third,
Jackson disputes that Kuepper had authority to add soap to the ice. But none of those
facts was material to the outcome of summary judgment. Even if we accepted Jackson’s
favored version of these facts, the record would remain devoid of evidence that
Kuepper knew that a pump of soap in a bag of ice would imperil Jackson, given that the
ice was for topical use only and Jackson had unlimited access to potable water.
See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256–57 (1986).

      Finally, Jackson challenges the district court’s conclusion that the two other
defendants (the warden and security director) were unaware of the soap incident. These
defendants acknowledged that officers put salt and pepper into medical ice bags. From
No. 19-2693                                                                         Page 4

this fact, Jackson concludes that they are responsible for any alteration of the contents of
an inmate’s medical ice bag. But liability under 42 U.S.C. § 1983 requires personal
involvement, see Mitchell v. Kallas, 895 F.3d 492, 498–99 (7th Cir. 2018), and Jackson
offers no evidence that these defendants knew that Kuepper would put soap in the ice,
that Jackson would drink the melted ice rather than potable water, and that she would
do so in a quantity that was harmful. Thus, summary judgment in their favor was
proper.

       We have considered Jackson’s other arguments, and none has merit.
                                                                               AFFIRMED